Case 2:18-cr-00331-GW Document 214 Filed 04/07/21 Page 1 of 2 Page ID #:2784
Case 2:18-cr-00331-GW Document 214 Filed 04/07/21 Page 2 of 2 Page ID #:2785




       Teny R. Geragos                                                     316142
                   Brafman & Associates, P.C.
         256 Fifth Avenue, 2nd Floor, New York, NY 10001
                     (212) 750-7800                            (212) 750-3906
         tgeragos@braflaw.com




   April 7, 2021

                                                Teny Rose Geragos
